Title: To Benjamin Franklin from Richard Oswald, [5 June 1782]
From: Oswald, Richard
To: Franklin, Benjamin



Sir,
[June 5, 1782]
Mr Lawrens while under Confinement in England, proposed that, upon his being liberated upon his Parole, he would apply to you for an Exchange in favour of My Lord Cornwallis, by a Discharge of his Lps. [Lordship’s] Parole granted upon the Surrendry of his Garrison at the Village of York in Virginia; and in Case of your being under any Difficulty in making such Exchange, he undertook to write to the Congress, and to request it of that Assembly, and made no Doubt of obtaining a favourable Answer, without Loss of Time.
This Proposal signed by Mr Lawrens’s Hand, I carried and deliver’d, I think in the Month of December last, to the then Secretarys of State. Which was duly attended to; and in Consequence thereof, Mr. Lawrens was soon after set at full Liberty. And though not as a Prisoner upon Parole, yet it is to be hoped, a variation in the Mode of Discharge will not be supposed of any essential Difference. And with respect to Mr. Lawrens I am satisfied he will consider himself as much interested in the Success of this Application, as if his own Discharge had been obtained under the form proposed by the Representation which I deliver’d to his Majesty’s Secretaries of State. And I make no doubt will join Lord Cornwallis in an Acknowledgement of your favour & good Offices, in granting his Lordp. a full Discharge of his Parole, as abovementioned.— I have the honour to be, Sir, Your most obedient, humble Servant,
(signed) Richard Oswald


P.S. Since writing the above I recollect I was under a Mistake as if the Proposal of Exchange came from Mr. Lawrens—Whereas it was made by his Majesty’s Secretaries of State to me— That Mr. Laurens should endeavour to procure the Exchange of Lord Cornwallis—so as to be discharged himself. Which Proposal I carried to Mr. Laurens, & had from him the Obligation abovementioned—Upon which the Mode of his Discharge was settled.—
(signed) R. O.
Copy of a Letter from R. Oswald Esqr to B. Franklin Esqr dated 5th. June 1782, at Paris.

